Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1404 Filed 02/05/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

PRUDENTIAL DEFENSE SOLUTIONS, INC.,

       Plaintiff,

v.                                                              Case No. 20-11785

JAKE W. GRAHAM, MARK SHEAHAN,
and ROBERT CHARNOT

     Defendants.
__________________________________/

                    OPINION AND ORDER GRANTING IN PART AND
                        DENYING IN PART MOTION TO QUASH

       Plaintiff Prudential Defense Solutions, Inc., brings this action asserting claims

under the Michigan Uniform Trade Secrets Act (“MUTSA”), Mich. Comp. Laws §

445.1904, the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1), and

for state law claims of breach of contract, breach of fiduciary duty, and civil conspiracy.

(ECF No. 15, PageID.247-60.) Plaintiff alleges that, as its vice president, Defendant

Jake W. Graham signed an agreement not to compete with Plaintiff, but thereafter

established a competing private security company with Defendants Mark Sheahan and

Robert Charnot, two nonemployees. Plaintiff also alleges that Defendants

misappropriated Plaintiff’s proprietary information to use in their competing business.

       Plaintiff subpoenaed John Krupa, an attorney representing Defendants. The

subpoena seeks documents and communications between Krupa and Defendants or

entities controlled by Defendants (Great Lakes Security, Inc., and Great Lakes Doorman

Services). Krupa has moved to quash the subpoena, arguing the information sought in
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1405 Filed 02/05/21 Page 2 of 15




the subpoena is privileged. (ECF No. 24.) The matter has been fully briefed. (ECF Nos.

27, 28.) The court has reviewed the record and does not find a hearing to be necessary.

E.D. Mich. LR 7.1(f)(2). For the reasons provided below, the motion will be granted in

part and denied in part.

                                    I. BACKGROUND

       Krupa asserts he is an attorney for all three Defendants. (ECF No. 24,

PageID.739; ECF No. 28, PageID.909-10.) On August 6, 2020, Defendant Graham

emailed Defendants Sheahan and Charnot to discuss business opportunities. (ECF No.

24-1, PageID.745.) Plaintiff alleges that this proposed business venture would compete

against Plaintiff as a private security services provider in the Chicago area. 1 (Id.)

Defendant Graham identified three potential “new clients” for Defendants to solicit. (Id.)

The three potential clients were listed by name and addresses. (Id.) Defendant Graham

wrote that the potential clients had given him “verbal commitments” earlier in the year,

and that “[he] spoke with John Krupa” and “[Krupa] says go get them.” (Id.) The email

added that “[n]o contracts exist so Krupa say it’s all good news.” (Id.) To conclude the

email, Defendant Graham described the profit margins Defendants could make,

proposed labor costs, and the strengths of the relationships Defendant Graham had

with the potential clients. (Id.)

       On October 5, 2020, Defendants produced the August 6 email to Plaintiff in

response to discovery requests. (ECF No. 27-2.) On October 21, 2020, Plaintiff issued a

subpoena to Krupa. The subpoena included four requests:



1      Plaintiff also alleges that Defendants’ competition was in breach of a non-
compete agreement and that Defendants misappropriated trade secrets, among other
claims. (ECF No. 15, PageID.247-60.)
                                              2
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1406 Filed 02/05/21 Page 3 of 15




       1. Copies of engagement agreements between John A. Krupa and/or his
       law firm and Great Lakes Security, Inc., Great Lakes Doorman Services,
       Jake Graham, Mark Sheahan, and/or Robert Charnot.

       2. All communications and documents exchanged between John A. Krupa
       and/or his law firm and Great Lakes Security, Inc., Great Lakes Doorman
       Services, Jake Graham, Mark Sheahan, and/or Robert Charnot.

       3. All documents regarding or relating to Great Lakes Security, Inc., Great
       Lakes Doorman Services, Jake Graham, Mark Sheahan, Robert Charnot,
       [Plaintiff’s owners], Prudential Defense Solutions, Inc. (“PDS”), and/or
       [Plaintiff’s predecessor corporation], including without limitation, any
       communications or documents concerning any actions taken or
       contemplated as competitive or potentially competitive to PDS.

       4. All documents or communications related to the topics and substance of
       the [August 6] email.

(ECF No. 24-1, PageID.743.) Krupa filed the motion to quash on November 9, 2020.

(ECF No. 24.)

                                       II. STANDARD

       Plaintiff asserts in its complaint that the court has federal question jurisdiction.

See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 376 (2012) (quoting 28 U.S.C. §

1331) (“Congress granted federal courts . . . original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”). (ECF No. 15,

PageID.226.) “Questions of privilege are to be determined by federal common law in

federal question cases.” Reed v. Baxter, 134 F.3d 351, 355 (6th Cir. 1998) (citing Fed.

R. Evid. 501).

       Plaintiff brings four state claims under the court’s supplemental jurisdiction. (ECF

No. 15, PageID.226.) The court has supplemental jurisdiction over “‘other [state] claims’

in the same case or controversy as a claim within the district court[‘s] original

jurisdiction.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (quoting



                                               3
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1407 Filed 02/05/21 Page 4 of 15




28 U.S.C. § 1367(a)). Federal Rule of Evidence 501 states that, “in a civil case, state

law governs privilege regarding a claim or defense for which state law supplies the rule

of decision.” While this language may appear to require that Plaintiff’s state claims be

governed by state law of privilege, committee notes of the Federal Rules of Evidence

explain that “Federal law of privileges should be applied with respect to pendent State

law claims when they arise in a Federal question case.” Fed. R. Evid. 501 advisory

committee’s note to 1974 amendment. In cases presenting a federal question, “federal

privilege law applies to all claims,” including claims brought under the court’s

supplemental jurisdiction, “in order to avoid conflicting application in the same case.”

UAW v. Honeywell Int’l, Inc., 300 F.R.D. 323, 327 (E.D. Mich. 2014) (Grand, M.J.); see

also Hancock v. Dodson, 958 F.2d 1367, 1373 (6th Cir. 1992) (“[I]n federal question

cases where pendent state claims are raised the federal common law of privileges

should govern all claims of privilege raised in the litigation.”).

       The attorney-client privilege bars compelled disclosure of “confidential

communications between a lawyer and his client in matters that relate to the legal

interests of society and the client.” In re Grand Jury Subpoena, 886 F.2d 135, 137 (6th

Cir. 1989) (quotations removed). “The privilege's primary purpose is to encourage full

and frank communication between attorneys and their clients and thereby promote

broader public interests in the observance of law and the administration of justice.” Ross

v. City of Memphis, 423 F.3d 596, 600 (6th Cir. 2005). The attorney-client privilege has

eight elements:

       (1) Where legal advice of any kind is sought (2) from a professional legal
       adviser in his capacity as such, (3) the communications relating to that
       purpose, (4) made in confidence (5) by the client, (6) are at his instance



                                               4
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1408 Filed 02/05/21 Page 5 of 15




       permanently protected (7) from disclosure by himself or by the legal
       adviser, (8) unless the protection is waived.

Reed, 134 F.3d at 355-56.

       “The burden of establishing the existence of the privilege rests with the person

asserting it.” United States v. Dakota, 197 F.3d 821, 825 (6th Cir. 1999). The privilege is

“narrowly construed because it reduces the amount of information discoverable during

the course of a lawsuit.” Ross, 423 F.3d at 600 (quoting United States v. Collis, 128

F.3d 313, 320 (6th Cir. 1997)).

       On motion, the court must quash a subpoena that “requires disclosure of

privileged or other protected matter, if no exception or waiver applies.” Fed. R. Civ. P.

45(d)(3)(A)(iii).

                                    III. DISCUSSION

       Krupa argues that Plaintiff’s subpoena must be quashed because it seeks

discovery of privileged information. The court will discuss whether a privilege applies,

whether any privilege that existed has been waived, and the scope of any waiver.

Although the court finds the attorney-client privilege has been waived, Plaintiff’s

subpoena is overbroad and must be limited to the subject matter of the waiver. 2




2       Krupa also argues that the subpoena should be quashed because Plaintiff can
obtain the information from Defendants. (ECF No. 24, PageID.738.) Krupa cites no
Federal Rule of Civil Procedure nor any binding precedent that a subpoena of relevant
information to a third party must be quashed if the information sought could be obtained
from a named party. “Merely because [Plaintiff] may be able to obtain certain
information from other sources does not render [a] subpoena unnecessary.” Ellora’s
Cave Pub., Inc. v. Dear Author Media Net., LLC, 308 F.R.D. 160, 162 (N.D. Ohio 2015).
Plaintiff argues that obtaining relevant information from third parties better ensures the
discovery is full and complete. (ECF No. 27, PageID.830-31.) The court finds this a
reasonable justification for the subpoena, and the subpoena will not be quashed on the
ground that information can be obtained from a different source.
                                             5
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1409 Filed 02/05/21 Page 6 of 15




                             A. Whether a Privilege Applies

       Krupa argues that the email is protected by a common-interest privilege. That

privilege applies where “two or more clients with a common interest in a matter are

represented by separate lawyers and agree to exchange information concerning the

matter.” Reed, 134 F.3d at 358; see also Iafrate v. Warner Norcross & Judd, LLP, 335

F.R.D. 378, 381 (E.D. Mich. 2020) (Whalen, M.J.) (quoting Ford Motor Co. v. Mich.

Consol. Gas Co., Case No. 08-13503, 2013 WL 5435184, at *5 (E.D. Mich. Sep. 27,

2013) (Majzoub, M.J.)) (“[The common-interest doctrine] applies where the parties are

represented by separate attorneys but share a common legal interest.”). However,

Krupa states he “represents each of the Defendants in this case”; thus, the common-

interest doctrine is not applicable. (ECF No. 24, PageID.739.)

       Krupa asserts in his reply that the “communications [are] better described as . . .

‘co-client privilege’ rather than a ‘common interest privilege.’” (ECF No. 28,

PageID.910.) That doctrine is not well defined. “Federal courts continue to confuse the

allied lawyer [or common-interest] doctrine, which applies when parties with separate

lawyers consult together, and the joint client doctrine, which applies when two clients

share the same lawyer.” 24 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 5493 (1st ed. 2020). However, the joint-client privilege applies only where

“two persons employ a lawyer as their common agent” and “the communications [are] to

[the attorney].” Grand Trunk W. R.R. Co. v. H.W. Nelson Co., 116 F.2d 823, 835 (6th

Cir. 1941); accord Iafrate, 335 F.R.D. at 381-82. “The doctrine is limited strictly to those

communications made to further an ongoing enterprise.” 81 Am. Jur. 2d Witnesses §

352 (2020).



                                             6
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1410 Filed 02/05/21 Page 7 of 15




       Defendants, represented by the same counsel, disclosed the communications to

Plaintiff as part of discovery. (ECF No. 27-2.) “[T]he attorney-client privilege is waived

by voluntary disclosure of private communications by an individual . . . to third parties.”

In re Lott, 424 F.3d 446, 452 (6th Cir. 2005); see also United States v. Collis, 128 F.3d

313, 320-21 (6th Cir. 1997) (finding the attorney-client privilege was waived when the

client informed government agents that the client had exchanged drafts of a letter with

his attorney); Maday v. Public Libraries of Saginaw, 480 F.3d 815, 820-21 (6th Cir.

2007) (holding the attorney-client privilege was waived when the client disclosed to a

social worker that the attorney advised the client to settle a lawsuit).

       The August 6 email identified Krupa by name and described the advice he gave

to Defendants with respect to three specific clients Defendants could obtain business

from. (ECF No. 24-1, PageID.745.) The disclosed communication stated that

“[Defendant Graham] spoke with John Krupa” and “[Krupa] says go get [the three

potential clients].” (Id.) Further, the email detailed that Krupa came to this conclusion

because “[n]o contracts exist,” likely referring to Plaintiff and its business relationships.

(Id.) Consequently, the joint-client doctrine does not apply in this case, and the email

communication is not protected by the attorney-client privilege. See Grand Trunk W.

R.R. Co., 116 F.2d at 835; In re Lott, 424 F.3d at 452.

                                  B. Scope of the Waiver

       Having determined that Defendants waived the attorney-client privilege, the next

question is how broad the scope of that waiver is. Once the privilege is waived, waiver

extends to all information “that clearly pertain[s] to the subject matter of the specific

points on which [the] waiver . . . occur[ed].” In re Grand Jury Proceedings Oct. 12, 1995,



                                              7
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1411 Filed 02/05/21 Page 8 of 15




78 F.3d 251, 256 (6th Cir. 1996); accord United States v. Collis, 128 F.3d 313, 320 (6th

Cir. 1997) (quotations removed) (“[T]he inquiry is whether the client's disclosure

involves the same subject matter as the desired [information].”). In determining the

scope of a waiver, the court “must be guided by fairness concerns.” In re Grand Jury

Proceedings Oct. 12, 1995, 78 F.3d at 256. “[R]ealizing that fairness is at the heart of

the waiver issue, courts have generally held that the ‘same subject matter’ is to be

viewed narrowly.” Dougherty v. Esperion Therapeutics, Inc., Case No. 16-10089, 2020

WL 7021688, at *4 (E.D. Mich. Nov. 30, 2020) (Whalen, M.J.) (quoting United States v.

Skeddle, 989 F.Supp. 905, 908-09 (N.D. Ohio 1997)); see also In re Lott, 424 F.3d at

453 (quotations removed) (“Implied waivers are consistently construed narrowly.”).

       The Federal Rules of Evidence standardize the waiver doctrine for “disclosure[s]

. . . made in a federal proceeding.” Fed. R. Evid. 502(a). “Rule 502 applies in federal

civil, criminal, admiralty, and bankruptcy cases at all stages of the proceedings before

judges,” and would apply in this case where Defendants disclosed the communication in

discovery. 23A Wright & Miller, supra, § 5443. The scope of a waiver “extends to . . .

undisclosed communication or information” if: 1) “the waiver is intentional”; 2) “the

disclosed and undisclosed communications or information concern the same subject

matter”; and 3) “they ought in fairness to be considered together.” Fed. R. Evid. 502(a).

       Defendants provided Plaintiff the August 6 email in a discovery disclosure; no

conditions or qualifications were mentioned at the time the communication was handed

over. (ECF No. 27-2.) Krupa does not argue that disclosure was inadvertent or

unknowing, and Defendants themselves provide no indication that the disclosure was a

mistake. In fact, Defendants did not provide any response to the instant motion.



                                             8
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1412 Filed 02/05/21 Page 9 of 15




Therefore, the court finds the waiver of attorney-client privilege intentional. Fed. R. Evid.

502(a).

       For the first request of Plaintiff’s subpoena, it seeks production of any

engagement agreements between Krupa and Defendants or their companies. (ECF No.

24-1, PageID.743.) Neither Krupa nor Defendants claim this information is covered by

the attorney-client privilege, and Krupa does not argue that this portion of the subpoena

should be quashed. “In general, the fact of legal consultation or employment, clients'

identities, attorney's fees, and the scope and nature of employment are not deemed

privileged.” Humphreys, Hutcheson and Moseley v. Donovan, 755 F.2d 1221, 1219 (6th

Cir. 1985). An engagement agreement does not include “communications” made for the

purposes of obtaining “legal advice.” Reed, 134 F.3d at 355-56. The court finds

Plaintiff’s first subpoena request permissible.

       However, keeping in mind the guiding doctrine of fairness, not all requests in the

subpoena covers the “same subject matter” as the initial disclosure. Fed. R. Evid.

502(a); In re Grand Jury Proceedings Oct. 12, 1995, 78 F.3d at 256. In the second

request of the subpoena, Plaintiff asks that Krupa produce “[a]ll communications and

documents exchanged between [him] and/or his law firm and [Defendants and

Defendants’ companies].” (ECF No. 24-1, PageID.743.) In Plaintiff’s third request, it

seeks “[a]ll documents regarding or relating to [Defendants and Defendants’

companies], [Plaintiff’s owners], [Plaintiff], and [Plaintiff’s predecessor company].” (Id.)

These requests are exceptionally broad. “All communications and documents” between

Krupa and his clients and “[a]ll documents . . . relating to” Defendants and Plaintiff

would encompass every document and communication Krupa possesses touching on



                                              9
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1413 Filed 02/05/21 Page 10 of 15




 this litigation, no matter how distant the topic is from the August 6 email. The court has

 difficulty imagining what undisclosed, yet privileged, documents mentioning this case or

 its facts would not be covered by Plaintiff’s second and third requests.

        The requests are not adequately related to the “subject matter” of the August 6

 email. Fed. R. Evid. 502(a); In re Grand Jury Proceedings Oct. 12, 1995, 78 F.3d at

 256. The content of that email was narrow. It discussed Krupa’s advice that Defendants

 could legally solicit three specific clients in the Chicago-area. The reference to Krupa

 was in total three sentences long and did not reference, mention, or relate to any other

 topic of advice or communication. The court agrees with Krupa that Plaintiff’s requests

 “go far beyond” the August 6 email, and enforcement of the second and third requests

 would not fairly apply Defendants’ limited waiver of attorney-client privilege. See In re

 Grand Jury Proceedings Oct. 12, 1995, 78 F.3d at 256; Dougherty, 2020 WL 7021688,

 at *4. (ECF No. 24, PageID.740.) The court will quash Plaintiff’s second and third

 requests. See Fed. R. Civ. P. 45(d)(3)(A)(iii).

        Plaintiff’s fourth request seeks “[a]ll documents or communications related to the

 topics and substance of the [August 6] email.” (ECF No. 24, PageID.740.) This request

 is more appropriately tailored and tracks closely to the “subject matter” of the August 6

 email. Fed. R. Evid. 502(a); In re Grand Jury Proceedings Oct. 12, 1995, 78 F.3d at

 256. Krupa agrees that, if the attorney-client privileged is waived, Plaintiff could discover

 information “regarding advice on whether . . . Defendants could pursue business from

 the companies listed in the [August 6] email.” (ECF No. 24, PageID.740.)

        Plaintiff asserts in its response that the waiver should extend to “all

 communications in which Krupa provided legal advice to [Defendant] Graham regarding



                                              10
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1414 Filed 02/05/21 Page 11 of 15




 actions [Defendant] Graham or [Defendants’ company] have taken or may take related

 to any solicitation or potential solicitation of Plaintiff’s clients, or regarding actions that

 are competitive or potentially competitive to Plaintiff.” (ECF No. 27, PageID.830.) Like

 Plaintiff’s second and third requests, this extends the scope of the August 6 email

 waiver beyond its reasonable limits. The disclosed email identified three specific

 commercial entities, and Defendant Graham asserted that Krupa believed Defendants

 could legally solicit those entities. (ECF No. 24, PageID.740.) Plaintiff now seeks to

 extend that waiver to advice to all competitive actions on the part of Defendants taken

 against any client or potential client of Plaintiff at any point in time, even after the August

 6 communication was made. Yet Defendants chose to disclose only the advice about

 the three potential clients in the August 6 email and nothing more. Waivers are “to be

 viewed narrowly.” Dougherty, 2020 WL 7021688, at *4; see also In re Lott, 424 F.3d at

 453. Considering the need for fairness to Defendants and Krupa, Plaintiff’s request is

 overbroad and seeks information covered by the attorney-client privilege. Fed. R. Evid.

 502(a); In re Grand Jury Proceedings Oct. 12, 1995, 78 F.3d at 256.

        The legal advice Defendants disclosed stated Defendants could solicit the three

 potential clients because “[n]o contracts exist,” likely referring to Plaintiff. (ECF No. 24,

 PageID.740.) Plaintiff implies in its briefing that it can discover any other advice Krupa

 gave to Defendants regarding business solicitation using similar legal reasoning. (See

 ECF No. 27, PageID.829-30.) Yet the scope of a waiver extends to the “same subject

 matter” of the initial disclosure. Fed. R. Evid. 502(a). It does not extend to all factual

 scenarios where Krupa may think similar legal advice is applicable. Legal principles and

 ideas may apply in many different times, places, and circumstances. If Plaintiff’s



                                                11
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1415 Filed 02/05/21 Page 12 of 15




 reasoning were to hold, a relatively narrow waiver could open the door to privileged

 information in diverse and unique factual situations, no matter how distinct in substance

 the information is from topics discussed in an initial disclosure. The court will not extend

 the waiver doctrine that far.

        Cases in the Sixth Circuit support the court’s findings. In the case In re Grand

 Jury Proceedings Oct. 12, 1995, 78 F.3d at 253, government investigators interviewed a

 medical laboratory’s owner and president. The businesspeople told the investigators

 that their company had a twenty-four-part marketing plan that they used to obtain

 nursing homes as clients. Id. The owner and president specified to investigators that

 their attorney had advised them that marketing to nursing homes through the provision

 of free glucose testing equipment, as well as the billing of Medicare for tests, was legally

 compliant; those marketing strategies were part of the business’s twenty-four-part

 marketing plan. Id. The government sought disclosure of all privileged information

 relating to the laboratory’s entire marketing plan. Id. The Sixth Circuit found that the

 attorney-client privilege was waived as to the provision of free testing and billing of

 Medicare. Id. at 254-55. However, the court found that the waiver did not extend to

 portions of the marketing plan that were not “inexorably linked” to the advice specifically

 mentioned by the owner and president. Id. at 255. Despite the businesspeople

 disclosing privileged information for one part of the same marketing plan, which was

 used in targeting the same clients, the Sixth Circuit urged that the district court use

 restraint in requiring disclosure of the entire plan. Id. 255-56 (“[The] waiver of the

 privilege by divulging the attorney's advice on several specific items of the marketing

 plan [does not] necessarily constitutes waiver as to the attorney's advice on the entire



                                              12
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1416 Filed 02/05/21 Page 13 of 15




 plan.”). Here, Defendants disclosed advice for a marketing strategy for three specific

 clients whom Defendants planned to solicit in August 2020. Plaintiff seeks information

 for actual and potential marketing to any other clients at any other point in time. That

 request is overbroad and must be quashed. See Fed. R. Civ. P. 45(d)(3)(A)(iii).

        Similarly, in In re OM Securities Litigation, 226 F.R.D. 579, 590- 94 (N.D. Ohio

 2005), an audit committee of a business disclosed a PowerPoint presentation made as

 part of an investigation into the business’s logistical problems; the investigation was in

 its beginning stages. The business issued a public announcement after the presentation

 that its prior earnings statement would likely be readjusted. Id. The presentation

 described in detail interviews, business and financial data, and investigative findings. Id.

 at 591-92. The court found that any attorney-client privilege was waived as to

 documents and communications used to formulate the PowerPoint presentation. Id. at

 593-94. However, the court rejected arguments that the waiver extended to the entire

 investigation of logistical issues, even though the PowerPoint presentation reported

 integral findings of the investigation and substantial amounts of information used to

 come to those findings. Id. at 594. Specifically, the court stated that the privilege waiver

 did not extend “to information that was not even in existence at the time of disclosure.”

 Id. Here, even if Krupa gave advice to Defendants as part of a larger strategy to solicit

 other potential clients, the August 6 email disclosed information only as to Defendants’

 solicitation of three companies in the summer of 2020. Like the presentation in In re OM

 Securities Litigation, the waiver extends only to that content, not to other, potentially

 similar, information. Notably, Plaintiff also seeks privileged information not even in




                                              13
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1417 Filed 02/05/21 Page 14 of 15




 existence at the time of the email, a scope that the In re OM Securities Litigation court

 explicitly rejected. Id.

        Plaintiff cites the decision in Iafrate, 335 F.R.D. at 385-87, to support its

 argument. Iafrante involved issuance of stock warrants for a closely held corporation.

 The plaintiffs, holders of the warrants, alleged they were intentionally misinformed as to

 when the warrants expired. Id. at 380. The court’s decision focused on the plaintiff’s

 arguments that they were entitled to confidential communications under the joint-client

 doctrine and as members of the corporation’s board of directors. Id. at 381-85.

 However, the court also analyzed the attorney-client privilege and found that no waiver

 had occurred. Id. at 386-87. To the extent a waiver had occurred, the court held that the

 material “would be irrelevant to the issues of the case.” Id. Plaintiff points to a portion of

 the decision where the court noted that the defendant in the case disclosed legal advice

 on the appraisal of the stock warrants. Id. at 386-87. The court stated generally, without

 detail and description, that a waiver, if it occurred, would cover topics regarding “the

 appraised value of the warrants.” Id. The court nonetheless concluded that the

 information was not relevant and thus not discoverable. Id. Iafrate’s limited discussion of

 the scope of a potential waiver, made while finding that a waiver did not exist or apply,

 does not support Plaintiff’s position.

        Thus, Plaintiff can subpoena information touching on the subject matter of the

 August 6 email. This includes material sought in Plaintiff’s fourth request: “[a]ll

 documents or communications related to the topics and substance of the [August 6]

 email.” (ECF No. 24, PageID.740.) More precisely, as Krupa agrees, Plaintiff can obtain

 any information, documents, or communications “regarding advice on whether . . .



                                               14
Case 3:20-cv-11785-RHC-EAS ECF No. 42, PageID.1418 Filed 02/05/21 Page 15 of 15




 Defendants could pursue business from the companies listed in the [August 6] email.”

 (ECF No. 24, PageID.740.)

                                          IV. CONCLUSION

         Defendants waived the attorney-client privilege when they disclosed the August 6

 email to Plaintiff in discovery. Plaintiff may obtain from Krupa “[a]ll documents or

 communications related to the topics and substance of the [August 6] email.” (ECF No.

 24-1, PageID.743.) Plaintiff may also obtain attorney engagement agreements between

 Krupa and Defendants or their entities. The remainder of Plaintiff’s subpoena will be

 quashed as overbroad. Accordingly,

         IT IS ORDERED that Krupa’s “Motion to Quash” (ECF No. 24) is GRANTED IN

 PART and DENIED IN PART. It is GRANTED as to the second and third request of

 Plaintiff’s subpoena. It is DENIED as to the first and fourth request of Plaintiff’s

 subpoena.

                                                          s/Robert H. Cleland                             /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
 Dated: February 5, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, February 5, 2021, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                                  /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-11785.PRUDENTIALDEFENSESOLUTIONS.MotiontoQuash.RMK.2.docx




                                                    15
